 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 480Mid-South Drywall Co., Inc. and United Brotherhood of Carpenters and Joiners of America, Arkansas Regional Council.  Cases 26ŒCAŒ19287, 26ŒCAŒ19296, and 26ŒRCŒ8099 June 30, 2003 DECISION, ORDER, AND DIRECTION OF SECOND ELECTION BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN  AND WALSH On February 2, 2000, Administrative Law Judge Kelt-ner W. Locke issued the attached bench decision.  The Respondent filed exceptions and a supporting brief, the General Counsel filed an answering brief, the Charging Party filed a brief in support of the judge™s decision, and the Respondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified.2For the reasons stated by the judge, we agree that the interrogation of employees Tony Draper and Clifford Loy by Owner Charles Butler violated Section 8(a)(1) of the Act and was objectionable.   The judge also found, and we agree, that leadman Steve Campbell™s statement to employees Draper and Loy, during a lunchtime conversation, violated the Act and constituted objectionable conduct.  In that conversa-tion, while expressing his opposition to the Union, Campbell told the employees that if it were his business, he would close it.3  In concluding that this conduct vio-lated Section 8(a)(1) and interfered with the election, the judge noted that although there was insufficient evidence to find that Campbell was a statutory supervisor, he was the Respondent™s agent.4  The judge found that Campbell had both actual and apparent authority to speak on behalf                                                            1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Drywall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 We shall substitute a new notice in accordance with our decision in Ishikawa Gasket America, Inc., 337 NLRB 175 (2001).  3 In his decision, the judge did not set forth what Campbell actually said during this conversation.  The hearing transcript indicates that Campbell stated to employees Draper and Loy that, ﬁif it was my com-pany, and I was forced an election on, that if it was my company, that yes, I would shut my company down, because that™s myself.ﬂ   4 There are no exceptions to the judge™s finding that the evidence failed to establish that Campbell is a statutory supervisor. of the Respondent to employees on work-related matters. The Respondent excepts to the Board™s finding, arguing that Campbell had no authority to speak on the Respon-dent™s behalf.  The Respondent additionally contends that Campbell™s statement merely reflected his personal opin-ion and not the views of management. We agree with the judge™s finding that Campbell is an agent of the Respondent.  It is well established that where an employer places a rank-and-file employee in a position in which employees would reasonably believe that the employee speaks on behalf of management, the employer has vested that employee with apparent author-ity to act as the employer™s agent, and the employee™s actions are attributable to the employer.  See Pan-Oston Co., 336 NLRB 305, 305Œ306 (2001).  In determining whether statements made by individuals to employees are attributable to the employer, the test is whether, un-der all the circumstances, the employees ﬁwould rea-sonably believe that the employee in question [alleged agent] was reflecting company policy and speaking and acting for management.ﬂ  Zimmerman Plumbing & Heat-ing Co., 325 NLRB 106 (1997), enfd. in relevant part 188 F.3d 508 (6th Cir. 1999), quoting Waterbed World, 286 NLRB 425, 426Œ427 (1987), enfd. 974 F.2d 1329 (1st Cir. 1992). It is undisputed that Campbell is often the highest ranking employee on the Respondent™s jobsites.  Camp-bell™s duties include directing the employees™ daily job activities, ordering materials, and telling employees what time to come to and leave work.  Charles Butler, one of the Respondent™s owners, testified that while Campbell does not have the authority to discharge, layoff, or recall employees, once those decisions have been made by the Respondent™s owners, it is leadmen such as Campbell who communicate those decisions to the employees.  Butler further testified that Campbell has, in fact, in-formed employees that they have been laid off or fired and has distributed checks to employees on the owners™ behalf.  Employee Tony Draper testified that it was his understanding that Campbell was a supervisor and that Campbell informed the employees of their daily tasks and kept track of their hours.  Similarly, employee Clif-ford Loy testified that Campbell was a ﬁfield supervisorﬂ who essentially ran the jobsite.  According to Loy, Campbell assembled the employees at the beginning of the day, instructed them as to their daily assignments, answered questions on work duties throughout the day, and informed the employees when to finish their work and go home.  Given the degree to which Campbell acts as a conduit of information to employees on their day-to-day duties, we agree with the judge that the Respondent placed Campbell ﬁin a position where employees could 339 NLRB No. 70  MID-SOUTH DRYWALL CO. 481reasonably believe that [Campbell] spoke on behalf of 
managementﬂ and had vested Campbell with actual and 
apparent authority to act as the Respondent™s agent.  
Sears Roebuck de Puerto Rico, 
284 NLRB 258 (1987).  
See also General Trailer, Inc.,
 330 NLRB 1088, 1095 
(2000); 
Corrugated Partitions West, 275 NLRB 894, 
900Œ901 (1985).5   We further agree with the judge that Campbell™s 
statement is coercive and constitutes a violation of Sec-
tion 8(a)(1) of the Act and objectionable conduct.  The 
judge found that Campbell, while expressing his opposi-
tion to the Union, told two employees that if he owned 
the business he would close it.  Although Campbell 
phrased his statement in terms of what he would do if it 
was his company, given Campbell™s role as spokesperson 
for management and the degree to which employees 
viewed Campbell as being ﬁin chargeﬂ of the job, we find 
that employees would reasonably view Campbell™s 
statement as authorized by the Respondent or at least 
reflecting a shared management view.   
Contrary to our dissenting colleague, we do not find 
the fact that the threat was couched in terms of personal 

opinion to be sufficient to neutralize its coerciveness.  
See, e.g., Clinton Electronics Corp., 
332 NLRB 479 
(2000), in which the Board found a job loss threat 
couched as a personal opinion to
 violate Section 8(a)(1).  
Although our dissenting colleague notes that there is no 
evidence that it was Campbell™s function to express his 
opinion to management concerning an entrepreneurial 
decision to close a plant, there is no evidence suggesting 
that the employees would understand that Campbell™s 
role as spokesperson for management was limited and 
did not encompass that specific subject or other particu-
lar subjects.  Thus, a reasonable employee would tend to 
be coerced by Campbell™s statement of opinion in viola-
tion of Section 8(a)(1).
6                                                          
                                                                                             
5 In 
Corrugated Partitions, supra, the Board adopted the judge™s 
finding that a leadman was an agent of
 his employer and that the lead-
man™s statement that the employer 
would close the plant down if the union won the election should be attributed to the employer.  In finding 
the leadman to be an agent, the judge
 relied on the facts that he was the 
highest ranking employee at the plant for several hours a day, and that 
he assigned and checked employees™ work, and informed employees of 

such management decisions as layo
ffs and the starting/ending times of 
their shifts.  6 See Avondale Industries, 
329 NLRB 1064, 1093 (1999).  In 
Avon-
dale, the Board adopted the judge™s conclusion that the respondent 
violated Sec. 9(a)(1) by a low-level supervisor™s threat of plant closure.  

The judge rejected arguments that the 
supervisor lacked the authority to 
effect such a closure himself, reas
oning that ﬁ[u]nlike an interrogation, 
which is coercive only if a reasonable employee would perceive it as 
such, a threat of plant closure is pe
r se a violation of Section 8(a)(1) 
[citation omitted].  The rationale behi
nd this difference in treatment is 
that any threat of plant closure ‚r
easonably tend[s] to coerce employees 
Campbell™s statement also constitutes objectionable 
conduct.  A violation of S
ection 8(a)(1) found to have 
occurred during the critical period is, a fortiori, conduct 
which interferes with the results of the election unless it 
is so de minimus that it is ﬁvirtually impossibleﬂ to con-
clude that the violation could have affected the results of 
the election.  Enola Super Thrift
, 233 NLRB 409 (1977); 
Dal-Tex Optical Co.
, 137 NLRB 1782, 1786Œ1787 
(1962).  Threats of plant closure naturally tend to have a 
coercive effect on employees™ ex
ercise of their statutorily protected right to decide fr
eely whether to become repre-
sented.  As the Supreme Court has held, employees are 
ﬁparticularly sensitiveﬂ to threats of plant closure, and 
such threats are among the types of unfair labor practices 
that ﬁdestroy election conditions for a longer period of 
time than others.ﬂ  
NLRB v. Gissel Packing Co., 395 U.S. 575, 611 fn. 31 (1969).  Furthermore, although the Re-

spondent argues that Campbell™s statement was made to 
a small number of employees, the Board will presume 
dissemination of serious threats, such as threats of plant 
closure, absent evidence to the contrary.  
Spring Indus-
tries, 332 NLRB 40 (2000).  As the Board explained in 
General Stencils, Inc.,
 195 NLRB 1109, 1110 (1972), 
enf. denied 472 F.2d 170 (2d Cir. 1972), threats such as 
those regarding plant closure, which carry with them 
severe consequences for all employees, will nearly al-
ways be discussed among employees.  Thus, in light of 
the severity and presumed dissemination of the unlawful 
plant closure threat, as well 
as the unlawful interrogation 
of two employees, we cannot find that it is virtually im-
possible to conclude that the violations could have af-
fected the election results.  
To the contrary, the miscon-
duct here, taken as a whole, could well have affected the 

results of the election.
7   Accordingly, we agree with the judge that the Respon-
dent has violated Section 8(a)(1) and that the election 
should be set aside and a new election held. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Mid-
South Drywall, Little Rock, Arkansas, its officers, 
 in the exercise of their rights.™ﬂ Id. quoting 
Northern Wire Corp. v. 
NLRB, 887 F.2d 1313, 1317 (7th Cir. 1989). 
7 Our dissenting colleague, who disagrees that Campbell™s statement 
constitutes a threat of plant closure violating Sec. 8(a)(1), finds that 
Butler™s interrogation would not, by 
itself, or in conjunction with 
Campbell™s statement, affect the outcome of the election.  Because we 
find that Campbell™s statement also 
violates the Act and is objection-able, we need not address whether Butler™s questioning of the two 
employees would alone be sufficient to affect the results of the election.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 482agents, successors, and assigns, shall take the action set forth in the Order as modified. 
Substitute the attached notice for that of the adminis-
trative law judge. 
[Direction of Second Election omitted from publica-
tion.] 
 CHAIRMAN BATTISTA, dissenting. 
1. Contrary to my colleagues, I would not find that 
Campbell™s statement was unlawful or objectionable.  

Campbell said: ﬁIf it was my company, and I was forced 
an election on, that if it wa
s my company, that yes, I 
would shut my company down, because that™s myself.ﬂ  I 

assume arguendo that Campbell was an agent for the 
purposes of communicating management directives to 
employees.  However, I disagree with the majority™s con-
tention that employees would reasonably consider his 
comments herein to reflect the views of management.  
Thus, I would not find that his statement was unlawful or 
objectionable. 
While I acknowledge that employees are sensitive to 
threats of plant closure, ﬁcont
ext is a crucial factor in 
determining whether a statement is an implied threat.ﬂ  
National By-Products, Inc. v. NLRB,
 931 F.2d 445, 452 (7th Cir. 1991).  Taken in such context, it is clear that 
Campbell™s statement did not reflect management™s view 
of possible closure, but rather articulated what Campbell 

himself would do if he owned Mid-South Drywall.  
Campbell made his statement during a casual lunchtime 
discussion about the Union, with two employees with 
whom he was familiar.  The statement was, ﬁIf it was my 
company, . . . I would shut my company downﬂ if the 
Union prevailed.  On its 
face, the statement makes it 
clear that Campbell was expressing only his own views, 

and was not making a prediction or expressing manage-
ment™s view on the matter.  Further, there is no evidence 
that any of the Respondent™s representatives or supervi-
sors made similar threats during the Union™s campaign.  
Finally, there is no evidence that Campbell himself ha-
bitually communicated management™s business plans to 
employees.  Rather, even assuming that Campbell was an 
agent of the Respondent, he merely served as a conduit 
of information between management and employees on 
issues immediately affecti
ng the employees™ day-to-day 
job tasks.  Therefore, given Campbell™s relationship to 
employees, the casual atmosphere in which the statement 
was made, and the fact that the statement itself unambi-
guously reflected only Campbell™s own opinion as to a 
hypothetical situation, I do not
 agree that this statement 
would reasonably tend to thr
eaten or coerce the employ-
ees who heard it.  Rather, th
e statement is clearly a ﬁcas-
ual comment made within the free flow of conversation 
between workers.ﬂ  NLRB v. Dorothy Shamrock Coal 
Co.,
 833 F.2d 1263, 1266 (7th Cir. 1987).  As such, I 
would dismiss this complaint allegation and related ob-
jection.  See 
Gem Urethane Corp.,
 284 NLRB 1349, 
1361 (1987).1My colleagues rely on 
Avondale Industries, 
329 NLRB 
1064, 1093 (1999).  The reliance is misplaced.  In that 
case, the supervisor did not make it clear that he spoke 
only for himself.  My colleagues also rely on 
Clinton 
Electronics Corp., 332 NLRB 479 (2000).  While I have 
grave doubts about the validity of that opinion (see dis-
sent), I will assume arguendo that it is correct.  It is, 
however, clearly distinguishable.  The speaker there 
voiced the opinion that employees would lose their jobs 
if the union were selected.  Because the speaker was a 
supervisor, the Board attributed that ﬁopinionﬂ to the 
employer.  By contrast, in the instant case, Campbell 
(assumed arguendo to be a nonsupervisory agent) stated 
a hypothetical that was obviously not fact.  He said, ﬁIf it 
was my company, . . . I would shut my company down.ﬂ  
Clearly, no employee could reasonably infer, from this 
statement, that the Company (not under Campbell™s own-
ership) would shut down. 
My colleagues repeatedly refer to the absence of evi-dence as to certain matters.  
For example, they say that 
there is ﬁno evidenceﬂ that employees would understand 
the limited nature of Campbell™s role.  Of course, the 
burden of proof is on the General Counsel and the object-

ing party.  Thus, it is not clear to me how the 
absence of evidence establishes their case.  In any event, Campbell™s 
role, as perceived by empl
oyees, is what they saw Campbell doing.  As noted above, they saw him as one 
who communicates management directives to employees.  
Campbell™s statement (about what he would do if he 
were the owner) was not such a directive.  2. I agree with my colleagues that Butler™s questioning 
of employees Draper and Loy about what they thought 
about the Union and whether the Union had contacted 
them violated Section 8(a)(1) of the Act.  However, my 
colleagues do not contend that the questioning, by itself, 
would warrant the setting aside of
 the election.  I agree.  
Further, since I do not find Campbell™s statement to be 
                                                          
 1 See also NLRB. v. Champion Laboratories, Inc.,
 88 F.2d 223, 229 
(7th Cir. 1996).  In this case, the Seventh Circuit found that a supervi-
sor™s statement to an employee that ﬁI hope you guys are ready to pack 
up and move to Mexicoﬂ was not a violation of the Act because it was 
made during the course of a casua
l conversation and there was no evi-
dence that the supervisor™s purpose was to confront the employee. 
Because I find that Campbell™s statement reflected his own opinion 
and not that of management, I do not pass on 
Springs Industries
, 332 
NLRB 40 (2000), cited by the major
ity for the proposition that the 
Board will presume dissemination of thr
eats of plant closure.  For simi-
lar reasons, I do not pass on the ﬁvirtually impossibleﬂ standard of 
Dal-Tex Optical Co., 137 NLRB 1782, 1786Œ1787 (1962).   
 MID-SOUTH DRYWALL CO. 483lawful or objectionable, I do not believe that the ques-
tioning, in conjunction with the statement, would warrant 
setting aside the election.   APPENDIX B NOTICE TO EMPLOYEES MAILED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 question our employees about their union 
sympathies or activities. 
WE WILL NOT
 threaten employees with job loss or clo-
sure of our business if they choose a union to represent 

them. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce our employees in the exercise of 
the rights guaranteed them by Section 7 of the Act.   
 MID-SOUTH DRYWALL CO., INC.  Bruce E. Buchanan, Esq., for the General Counsel.  Gregg A. Knutson, Esq., of Little Rock, Arkansas, for the Re-
spondent.  Nga OstojaŒStarzewski, Esq. (Youngdahl, Sadin & McGowan), 
of Little Rock, Arkansas, for the Charging Party.  
BENCH DECISION AND CERTIFICATION STATEMENT OF THE CASE KELTNER W. L
OCKE, Administrative Law Judge.  I heard this case on December 13, 1999, in Little Rock, Arkansas.  After 
the parties rested, I heard oral argument, and on December 14, 
1999, issued a bench decision pursuant to Section 102.35(a)(1) 
of the Board™s Rules and Regulations, setting forth findings of fact and conclusions of law.  In accordance with Section 102.45 
of the Rules and Regulations, I certify the accuracy of, and 
attach hereto as ﬁAppendix A,ﬂ the portion of the transcript 
containing this decision.
1  The provisions relating to objections,                                                           
 1 The bench decision appears in uncorrected form at pp. 158 through 
171 of the transcript.  The final vers
ion, after correction of oral and 
transcriptional errors, is attached as ﬁAppendix Aﬂ to this certification. 
conclusions of law, remedy, 
recommended Order, and notice are set forth below. Objections On July 24, 1999, the Union, United Brotherhood of Carpen-
ters and Joiners of America, Arkansas Regional Council, filed a 
representation petition in Case 26ŒRCŒ8099.  Pursuant to a 
stipulated election agreement approved by the Regional Direc-
tor for Region 26 of the Board, a secret-ballot election was 
conducted on August 18, 1999, among employees of the Em-
ployer, MidŒSouth Drywall Co., Inc., in the following unit 

appropriate for collective bargaining:  All fullŒtime and regular pa
rtŒtime employees, including 
metal stud framers, drywallers 
(hangers), apprentices, lead-
man, and ceiling persons employed by the Employer at its 
construction sites, EXCLUDING all office clerical employ-
ees, professional employees, t
echnical employees, guards and 
supervisors as defined in the Act.  At the conclusion of the election, the tally of ballots dis-
closed the following results:  Approximate number of eligible voters––––..31 Number of void ballots–––––––––––.0 Number of votes cast for Petitioner––––––..9 
Number of votes cast against participating     labor organization–.––––––––––..16 Number of valid votes counted–––––––...25 
Number of challenged ballots––––––––...2 
Number of valid votes plus challenged ballots–...27 Challenges are not sufficient in number to affect the 
results of the election A majority of valid votes counted plus challenged bal-
lots has not been cast––.–––––––..for Petitioner  On August 24, 1999, Petitioner filed 10 timely objections to 
conduct affecting the results of the election, and on November 
9, 1999, requested to withdraw certain of these objections, spe-
cifically, Objections 5, 6, 7, 8, 9, and 10. 
On November 10, 1999, the Regional Director for Region 26 
of the Board issued a report on objections recommending that 

Petitioner™s request to withdraw Obj
ections 5, 6, 7, 8, 9, and 10 be approved and that Objections 1, 2, 3, and 4 be resolved in a hearing.  On November 18, 1999, the Regional Director issued 
an order consolidating cases and notice of hearing, which con-
solidated Case 26ŒRCŒ8099 with Cases 26ŒCAŒ19287 and 26Œ
CAŒ19296.  As stated above, I heard this consolidated matter 
on December 13, 1999, in Little Rock, Arkansas. 
In agreement with the recommendation of the Regional Di-
rector in his report on objections, I recommend that the Board 

approve the Union™s request to wit
hdraw Objections 5, 6, 7, 8, 9, and 10.  The Union™s remaining objections allege the follow-
ing:  1. The Employer, by its officers, agents and represen-
tatives, interfered with, restrained, and/or coerced its em-
ployees in the exercise of their rights guaranteed by Sec-
tion 7 of the Act.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4842. The Employer, by its officers, agents, and represen-
tatives, threatened eligible voters with job loss if they sup-
ported and/or voted for the Union. 3. The Employer, by its officers, agents, and represen-
tatives, unlawfully polled eligible voters regarding their 
support for the Union during the pre-election period. 4. The Employer, by its officers, agents and 
representatives, unlawfully interrogated eligible voters 
regarding their support for the Union during the pre-
election period. To prove these objections, the Union relied on the same evi-
dence presented to establish th
e unfair labor practice allega-tions.  The Union did not present any additional evidence to 
support its objections, which therefore may be considered ﬁco-
extensiveﬂ with the alleged unfair labor practices.  Objection 1 alleges, in effect, that the Employer violated 
Section 8(a)(1) of the Act.  For the reasons stated in appendix 
A, I have found that the Employer engaged in certain conduct, which violated Section 8(a)(1).  This violative conduct also forms the basis for Objections 
2 and 4.  I recommend that Ob-jection 1 be sustained. Objection 2, alleging that the Employer threatened voters 
with job loss, depends on the same evidence presented to sup-

port the unfair labor practice allegations in complaint para-
graphs 7 and 9.  For the reasons stated in Appendix A, I am 
recommending that the Board dismiss the allegations in com-
plaint paragraph 7, but that it 
find the violation alleged in com-plaint paragraph 9. Specifically, I have found that in August 1999, an agent of 
the Employer, Steve Campbell, threatened employees with 

closure of the business if the employees chose the Union to 
represent them, in violation of Section 8(a)(1) of the Act.  The 
record does not establish the exact
 date of Campbell™s violative statement, but in context, it is clear that he made this threat 
before the election.   I find that such a threat constitutes objectionable conduct, 
and recommend that Objection 2 be sustained. Objection 3 alleges that the Employer unlawfully polled eli-
gible voters regarding their support for the Union.  Apart from 
the instance of interrogation alleged in complaint paragraph 8, which is the subject of Objection 4, the record does not contain 
evidence that eligible voters were ﬁpolledﬂ by the Employer.  
Therefore, I recommend that Objection 3 be overruled. Objection 4 depends upon the same evidence presented in 
support of complaint paragraph 8.  As stated in Appendix A, I 
find that in late July 1999 one of Respondent™s owners, Charles 
Butlers, interrogated two employees regarding their union sym-
pathies and activities, in violation 
of Section 8(a)(1) of the Act.  
This action also constitutes objectionable conduct, and I rec-ommend that Objection 2 be sustained. Having recommended that Objections 1, 2, and 4 be sus-
tained, I further recommend that the Board set aside the elec-
tion conducted on August 18, 1999, and direct that a new elec-
tion be conducted. CONCLUSIONS OF LAW 1. The Respondent, MidŒSouth Dr
ywall Co., Inc., is an em-
ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 2. The Charging Party, United Brotherhood of Carpenters 
and Joiners of America, Arkans
as Regional Council, is a labor organization within the meaning of Section 2(5) of the Act. 3. Respondent violated Section 8(a)(1) of the Act by interro-
gating employees about their union sympathies and activities, 

and by threatening employees w
ith closure of its business and job loss if they chose a union to represent them. 
4. Respondent engaged in conduc
t which affected and inter-fered with the outcome of the election held on August 18, 1999, 

requiring that the election be set aside. 
5. Respondent did not violate th
e Act in other ways alleged 
in the complaint. 
REMEDY Having found that the Respondent has engaged in certain un-fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affi
rmative action designed to effectu-ate the policies of the Act, including posting the notice to em-
ployees attached hereto as ﬁAppendix B.ﬂ 
On the findings of fact and conclusions of law herein, and on 
the entire record in this case, I issue the following recommend-
ed2ORDER The Respondent, MidŒSouth Drywall Co., Inc., its officers, 
agents, successors, and assigns, shall 
1. Cease and desist from (a) Interrogating employees about their union sympathies 
and activities. (b) Threatening employees with
 closure of the business or 
job loss should they choose a union to represent them. 
(c) In any like or related manner restraining or coercing em-
ployees in the exercise of the rights guaranteed them by Section 
7 of the Act. 2. Take the following affirmative action necessary to effec-
tuate the policies of the Act. (a) Within 14 days after service by the Region, post at its fa-
cilities in Little Rock, Arkansas, copies of the attached notice marked ﬁAppendix B.ﬂ3  Copies of the notice, on forms pro-vided by the Regional Director
 for Region 26, after being 
signed by the Respondent™s authorized representative, shall be 
posted by the Respondent immediately on receipt and main-
tained for 60 consecutive days in conspicuous places including 
all places where notices to employees are customarily posted. 
Reasonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any other 
material. In the event that, during the pendency of these pro-
ceedings, the Respondent has gone out of business or closed the 
                                                          
 2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findi
ngs, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 MID-SOUTH DRYWALL CO. 485facility involved in these pro
ceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the notice to 
all current employees and former employees employed by the 
Respondent at any time since July 31, 1999. 
(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX A This is a bench decision in the case of MidŒSouth Drywall 
Company, Incorporated, which I will call the ﬁRespondent,ﬂ 
and United Brotherhood of Carpenters and Joiners of America, 
Arkansas Regional Counsel, which I will call the ﬁCharging 
Partyﬂ or the ﬁUnion.ﬂ  Th
e case numbers are 26ŒCAŒ19287, 26ŒCAŒ19296, and 26ŒRCŒ8099, the latter being the represen-

tation case consolidated with the unfair labor practice cases for 
hearing.  This decision is issued pursuant to Section 102.35, 
subparagraph 10, and Section 102.45 of the Board™s rules and 
regulations. I heard the case in Little Ro
ck, Arkansas on Monday, De-
cember 13, 1999.  At the close of presentation of evidence, counsel were given the opportunity 
to present oral argument.   
Additionally, counsel for the Respondent and General Counsel 
have submitted memoranda in support of their positions. I then 
recessed the hearing until 10:00 o™clock this morning, Decem-
ber 14, 1999, for preparation of this bench decision. Because of the Respondent™s admissions in its Answer, in-
cluding the Respondent stipulation at hearing regarding com-merce yesterday in reply to the Amendment to the Complaint 

which the General Counsel had issued, and on the basis of other uncontradicted evidence in the record, I make the following 
findings of fact: The original charge in Case 26ŒCAŒ19287 was filed by the 
Union on August 6th, 1999, and a copy was served by first 
class mail on Respondent on August 6th, 1999. The original 
charge in 26ŒCAŒ19296 was filed by the Union on August 12, 
1999, and a copy was served by first class mail on Respondent 
on August 12th, 1999. At all times material herein, Respondent, a corporation with 
an office and place of business in Little Rock, Arkansas, which 
I will call the Respondent™s facility, has been engaged in as a 
drywall contractor.  
During the 12Œmonth period ending October 31, 1999, Re-
spondent in conducting its business operations which I have 
just described and which are described in paragraph 2 of the 
Complaint, purchased and receive
d at its facility goods valued 
in excess of $50,000 from companies in the State of Arkansas, 
which, in turn, purchased those goods directly from outside the 
State of Arkansas. During the 12Œmonth period ending October 31, 1999, Re-
spondent, in conducting its business operations which I have described and which are describe
d in paragraph 2 of the Com-plaint, performed services in excess of $50,000 for companies 
in the State of Arkansas, which di
rectly made sales in excess of 
$50,000 to customers located outside the State of Arkansas. At all material times, Respondent has been an employer en-
gaged in commerce within the meaning of Section 2(2), (6) and 
(7) of the Act.   At all material times, the Union has been a labor organiza-
tion within the meaning of Section 25 of the Act. Complaint paragraph 6 contains allegations which are admit-
ted in part, and one which is denied.  Complaint paragraph 6 alleges that two of Respondent
™s owners, Darrell Ray Rodgers 
and Charles Butler are supervisors within the meaning of Sec-
tion 2(11) of the Act, and Respondent™s agents within the 
meaning of Section 2(13) of the Act.  Respondent has admitted 
these allegations, and I so find.   Paragraph 6 of the complaint also alleges that Steve Camp-
bell, whom it identifies by the title ﬁsupervisor,ﬂ also is Re-
spondent™s supervisor and agent within the meaning of Sections 
2(11) and 2(13) of the Act, respectively.  Respondent has de-
nied this allegation.  It asserts 
that Campbell is classified as a 
leadman and is neither a s
upervisor nor its agent. Respondent has about 50 construction employees and five 
leadmen.  It is not clear from the record whether Respondent 
counts the leadmen as included in the total of 50, or whether these five are in addition to 50.  The leadmen report directly to 
one of the owners of Respondent.  There is no level of supervi-sion between the owners and the leadmen. The Act defines supervisors meaning, ﬁany individual having 
authority, in the interest of the employer, to hire, transfer, sus-
pend, lay off, recall, promote, 
discharge, assign, reward, or 
discipline other employees, or res
ponsibly to direct them, or to 
adjust their grievances, or effectively to recommend such ac-
tion, if in connection with the foregoing, the exercise of such 
authority is not of a merely routine or clerical nature, but re-
quires the use of independent judgment.ﬂ  See 29 U.S.C. § 
152(11). Respondent™s principles denied that Campbell pos-
sessed any of the powers listed in
 Section 2(11).  Campbell also denied having any such authority.   
On the other hand, employee Ron Christensen testified that 
Campbell hired two employees, one in 1997 and one in 1999.  
However this testimony was conc
lusory, and without the details 
needed to determine whether Campbell had exercised inde-
pendent judgment in hiring these workers or merely carried out 
a decision made by Respondent™s owners. 
One of Respondent™s owners, Charles Butler described the 
leadman position as follows:  ﬁA 
leadman is my representative 
on the job who does things, like accepts materials.  He works 
with the superintendent of the ge
neral contractor, to work in the direction that the general contract
or wants us to work, and basi-cally lays out the work for the men on the job, as MidŒSouth 
employees . . . He also participates in the actual work.ﬂ 
Now, Campbell testified, he de
scribed his job title as lead-man and his duties as including checking equipment, reading 
blueprints, providing ﬁleadership for the menﬂ along with 
ﬁworking with my toolsﬂ hanging 
sheetrock at the jobsites.  
Campbell expressly denied having 
authority to hire, discharge 
or engage in the other supervisory actions described in Section 
2(11). Campbell also suggested that if problems arose on the job-
site, he would go to the general contractor™s jobsite superinten-dent, and that this person, not
 employed by Respondent, would 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 486resolve the problem.  In other words, if the situation called for 
the exercise of independent judgment, the person exercising 
that judgment would not be an employee of the Respondent at 
all. During crossŒexamination by the General Counsel, Camp-
bell acknowledged that if one of the Respondent™s employees at 
their jobsite had a problem, Campbell would leave his own 
work and help the employee.  
The crossŒexamination continued with this question and answer:  Q. And you do that because you want to be a leader, 
right?  You want to be a leader? 
A. Well, I™m in charge of that job, and when they do 
arise with a problem, I go see what the problem is, and 

then go to the superintendent on the jobsite. Q. And the guys know that you™re in charge of that 
job, right? 
A. Yes, sir. 
 I find that Campbell™s testimony
 contains a telling inconsis-
tency.  On the one hand, Campbell denied have any of the pow-

ers of a statutory supervisor.  On
 the other hand, he testified, ﬁI™m in charge of that job.ﬂ 
That statement acquires even more importance considering 
that management visited the jobs
ite rather infrequently, perhaps 
as little as once a week to deliver the paychecks. Certainly, real 

life does not always follow a busin
ess school model, in which a 
person™s authority to perform a task is coextensive with his 

responsibility to get it accomplished.  However, the discor-
dance in Campbell™s testimony, that is the discrepancy between 
having no supervisory authority and yet being in charge of the 
work group, is great enough to raise doubts about Campbell™s 
reliability as a witness. 
On this issue, the General Counsel bears the burden of prov-
ing that Campbell is a supervisor.  Considering the inherent 
unbelievability of this part of Campbell™s testimony, together 
with the conclusory testimony of Christensen, that Campbell 
did hire two employees, I find that the evidence is insufficient 
to meet that burden of proof.  There simply is not enough 
credible evidence to show the 
extent to which Campbell exer-
cised independent judgment. Th
erefore, I do not find that Campbell was a supervisor with
in the meaning of Section 211 of the Act. However, I do find that the evidence establishes that Camp-
bell was Respondent™s agent within the meaning of Section 213 
of the Act.  As Campbell admitted on crossŒexamination, the 
men on his crew regarded him as in charge of the job, and as 
Owner Butler™s testimony esta
blishes, Campbell was Respon-dent™s representative at the jobs
ite in dealing with the subcon-
tractor™s representative. Campbe
ll certainly had both actual and 
apparent authority to speak for Respondent regarding workŒ

related matters.  Therefore, in accordance with paragraph 6 of 
the Complaint, I find that Campbell is an agent of the Respon-dent, although I do not find that he is Respondent™s supervisor. Complaint paragraph 7 alleges as follows: ﬁIn April 1999, 
the exact date being presently unknown, the Respondent acting 
through Darrell Rodgers at Respondent™s facility, threatened 
employees with closure of the business, if the employees chose 
the Union to represent them for purposes of collective bargain-

ing.ﬂ Employee Ron Christensen testified that some time in April 
1999, he had a conversation with one of the Respondent™s own-
ers, Darrell Ray Rodgers.  Acco
rding to Christensen, no one else participated in this conversation, which took place while 
Christensen and Rodgers were standing on a walk in front of 
Respondent™s building. Christensen testified that he, not Rodgers, brought up the 
subject of the Union™s organizing campaign.  Christensen said that he had heard that the Union was seeking an election at 
MidŒSouth Drywall and asked Rodge
rs about it. In Christen-
sen™s words, ﬁMr. Rodgers told me
 if that was to happen, that he would close the doors of MidŒSouth Drywall down.ﬂ 
Christensen further testified that after Rodgers made the statement, he did not discuss the Union further with Rodgers, but instead got the materials he needed for the task was doing, 

and went back to work. Rodgers vehemently denied making the statement which 
Christensen attributed to him, calling it a ﬁshear fabrication.ﬂ  
Rodgers further stated that he was not aware of any Union rep-
resentative visiting the Respondent™s facilities until June 1999, 
which would be two months after the conversation described by 
Christensen. 
For a number of reasons, I credit Rodgers.  First, his de-
meanor suggested that he was a believable witness.  Second, the content of his testimony was consistent with an intent to 

report events truthfully.  For example, Rodgers did not deny 
being opposed to the Union™s organizing effort and expressing his opinion about it.  Third, his statement that he was unaware of any Union representatives vi
siting the Respondent until June, is generally consistent with th
e testimony of Union official 
Robert Millar, that he met with Rodgers on July 16, 1999, the 
day before the Union filed its representation petition. 
Fourth, there is no evidence which would contradict Rod-
gers™ statement that he was una
ware of the Union™s organizing effort in April 1999.  Although Union Organizer Millar testified 
that the Union begin contacting Respondent™s employees in 
December 1998, and that he knew 
the Union™s efforts had at-tained the status of an organizing campaign by March 1999, the 

record does not suggest that Rodgers knew this fact.   A union 
typically, although not always, begins an organizing campaign 
without tipping off the employer of that fact. 
Fifth, it is somewhat unlikely that an employee, such as 
Christensen, would ask the owner of a company about the 
status of a union organizing campaign.  Unless Christensen™s 
curiosity overwhelmed caution,
 it would seem much more 
likely for Christensen to have
 asked another employee about 
the Union drive, or even called the Union itself, rather than 
raise the subject with the boss. Finally, I note that Respondent la
ter discharged Christensen.  
The record does not reflect the r
easons for this termination of 
employment, but the Complaint does not allege that the dis-

charge violated the Act.  The discharge of Christensen may 
have affected his motivation as a witness. 
For all of these reasons, I cr
edit the testimony of Rodgers, 
rather than Christensen, and fi
nd that Rodgers did not make the  MID-SOUTH DRYWALL CO. 487statement alleged in Complaint Paragraph 7.  Therefore, I rec-
ommend that this alle
gation be dismissed. Complaint Paragraph 8 alleges that ﬁin late July 1999, the 
exact date being presently unknown, Respondent, acting 
through Charles Butler, at Respondent™s facility, interrogated 
employees regarding their union sympathies and activities.ﬂ 
Two of Respondent™s employees, Tony Draper and Clifford 
Loy, testified concerning a conversation they had with Charles 
Butler at Respondent™s shop.  On this occasion, they ap-
proached Butler to learn whether he could give them their pay-
checks a day early.   
Butler gave each of them an envelope containing a paycheck 
and some printed material concerning the Respondent™s posi-
tion about the Union™s organizing campaign. This written mate-

rial is in evidence as General Counsel™s Exhibit 2.  The Gov-ernment has not alleged that this written material violated the 
Act. 
According to Draper, Butler asked the two men to read the 
written material enclosed with their paychecks, stating that it 
set forth Rodgers™ position concerning the Union.  Draper testi-
fied he read this document, and 
that Butler then asked him what 
he thought about it.  Draper responded with words to the effect 
that he believed all workers should have retirement and medical 
benefits.  Draper further testified that Butler asked them if the Union 
had contacted them, and they described a visit of Union organ-

izers to one of Respondent™s jobsites.  Draper said that he had 
not identified himself as a Union supporter at the time of this 
conversation.  Loy™s testim
ony corroborates Draper™s. 
Butler admitted giving Draper and Loy the envelopes con-
taining their paychecks and the printed material concerning the 
Union.  Butler testified that he told Draper and Loy that he 
would appreciate their support, but said he did not say anything 
else about the Union to them. According to Butler, Draper and 
Loy left immediately without 
responding to Butler™s comment. Based upon my observations of the witnesses, as well as the 
fact that Loy™s testimony corrobor
ates Draper™s, I credit Draper and Loy rather than Butler.  Applying the framework used by 
the administrative law judge and adopted by the Board in Smith 
and Johnson Construction Company, 324 NLRB No. 153 [973] 
(October 31, 1997), I find that Butler™s statement interfered 
with, restrained and coerced employees in the exercise of rights 
protected by Section 7 of the Act.  That analytical framework 
evaluates the allegedly violative statement under five criteria: 
First, the background, that is, is
 there a history of employer 
hostility and discrimination? 
Second, the nature of the information sought, for example, did the interrogator appear to be seeking information on which 
to base taking action against the individual employees? 
Third, the identity of the questioner, that is, how high was he 
in the company hierarchy? 
Fourth, the place and method of interrogation; for example, 
was an employee called from work to the boss™s office?  Was 
there an atmosphere of unnatural informality? 
Fifth, the truthfulness of the reply. 
The record does not establish that the Respondent had a his-
tory of hostility towards the Union or of discrimination against 

Union adherents.  Additionally, 
the interrogation did not take 
place in a locus of management authority, such as the owner™s 
office.  Presumably, Draper and 
Loy replied truthfully to But-
ler™s question. However, I find these consider
ations are outweighed by But-
ler™s position, not merely as a ma
nager, but as one of the own-
ers of Respondent.  Additionally, the information sought, even 
if not focused on identifying employees who aligned them-
selves with the Union, still would be of use to the Respondent 
in countering the Union™s organizing efforts, which were then underway. 
In these circumstances, I conclude that Butler™s statements 
violate Section 8(a)(1) of the Act.  I also find that they consti-
tuted objectionable conduct, which took place within the criti-
cal period before the election. Complaint paragraph 9 alleges that ﬁIn August 1999, on two occasions, the exact dates be
ing presently unknown, Respon-
dent, acting through Steve Campbell, at Respondent™s facility, 

threatened employees with a closure of the business and/or the 
subcontracting of the work, if the employees chose the Union to 
represent them for purposes of collective bargaining.ﬂ 
Campbell did not admit telling 
any employees that the Re-
spondent would close its business or subcontract the em-
ployee™s work should the employees choose the Union to  
                           
represent them. However, Campbell did testify that he had a 
lunchtime conversation with em
ployees Draper and Loy, in 
which he expressed the opinion that if it were his business, he 
would close it.  Campbell offere
d this opinion while expressing his opposition to the Union. I credit Campbell™s testimony a
nd find that he did express his opinion in terms of what he would do if he owned, rather than worked for MidŒSouth Drywall.  In part, my decision to 
credit Campbell arises from the impression Draper gave when 
he testified about Campbell™s statement. Draper expressed 
some uncertainty about his recollection. 
However, even crediting Campbell™s version, I find that the 
statement interfered, restrained, coerced employees in the exer-
cise of Section 7.  For the reasons already stated, I have found 
that Campbell was an agent of the Respondent.  Further, I find 
that employees regarded Campbe
ll as expressing management™s views. The fact that Campbell expressed the statement that he 
would close in this subjunctiv
eŠas hypothetical action he 
would take if, contrary to the facts, he owned the companyŠ
does not eliminate its coercive effect.  In view of Campbell™s 
identification with management
, employees would reasonably 
consider his expression of this strong opinion as a reflection of higher management™s attitude. 
I find this Campbell™s statement 
violated Section 8(a)(1) of the Act, and constitutes objectionable conduct. When the transcript of this proceeding has been prepared and 
served on the parties, I will issue a Certification of Bench Deci-

sion, which will have attached to it, as an appendix, the por-
tions of the transcript which record the bench decision that I 
have just given. I will have corrected any errors in the transcript 
for typographical purposes and for 
clarity, and will attach this 
transcript portion to the Certification, which will then be served 
on the parties.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 488The service of the Certification of Bench Decision on the 
parties, constitutes the event at which the time period for taking 
an appeal begins to run. The Certification of Bench Decision 
also will include, in addition to the matters that I have just 
stated on the record, provisions addressing the Order, Remedy 
and Notice which I will recommend to the Board, and with 
respect to the objections to conduct of election which I have 
found in this case. I appreciate the courtesy and the civility and 
the professionalism of Counsel in trying this case, and how 
expeditiously it has proceeded.  And thank you very much for 
that.  The hearing is closed. 
   